Title: To James Madison from Joseph Anderson, [3 March] 1811
From: Anderson, Joseph
To: Madison, James


SirSenate Chamber 5 OClock PM [3 March 1811]
The nominations you Sent in to day—will not be finally acted on for want of time. By a rule of Senate, they must lie one day for consideration—an attempt has been made to Suspend the rule but without Success. If therefore—you consider those nominations of Suffic[i]ent importance—to require the attendance of Senate to morrow—we meet again at Six OClock—and I have taken leave to give you this information. With verry high respect
Jos: Anderson
